Citation Nr: 0613160	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-38 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
impingement syndrome and joint synovitis of the left (minor) 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from October 1986 to August 
1990 and also from April 1994 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2004, a statement of the case was issued in October 2004, and 
a substantive appeal was received in November 2004. 

The veteran appears to have raised several service connection 
claims in his substantive appeal.  The record shows that a VA 
examination has been conducted in connection with those 
claims and that the RO is in the process of adjudicating 
those claims.  Therefore, there is no need to refer this 
matter to the RO for any action.  These issues are not in 
appellate status and the following decision is limited to the 
left shoulder rating issue.


FINDINGS OF FACT

1.  The veteran's left shoulder (minor) disability is 
manifested by subjective complaints of constant pain in the 
shoulder, limitation of motion, and interference with his 
sleeping; objective findings of the veteran's left shoulder 
disability primarily include limited range of motion.

2.  Regarding the veteran's left shoulder (minor), there is 
no objective clinical evidence of swelling or pertinent 
deformity, ankylosis of the scapulohumeral articulation, 
malunion, fibrous union, nonunion or loss of head of the 
humerus, recurrent dislocation of the scapulohumeral joint, 
or malunion, nonunion or dislocation of the clavicle or 
scapula; motion is limited to shoulder level, but no lower, 
by pain. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
impingement syndrome and joint synovitis of the left (minor) 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.45, 4.59, 4.69, 4.71, 4.71a, Plate I, Diagnostic 
Codes (DCs) 5003, 5010, 5200, 5201, 5202, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought prior to the April 2004 rating decision in 
letters dated September 2003 and February 2004, with the 
second letter correcting a minor error made in the first 
letter.  The veteran was furthermore so notified by the April 
2004 notice of the RO rating decision, the October 2004 
statement of the case, and the January and October 2005 
supplemental statements of the case.  Moreover, in an October 
2003 letter together with the September 2003 and February 
2004 letters, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  Subsequently, the veteran was again notified of 
this VCAA element in the October 2004 statement of the case.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002).  The Board notes that 
the September 2003, October 2003, and February 2004 letters 
were sent to the appellant prior to the April 2004 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

The Board also notes that the September 2003 and February 
2004 letters notified the appellant to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal involves the issue of entitlement 
to an increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating for 
impingement syndrome and joint synovitis of the left 
shoulder, but there has been no notice of the types of 
evidence necessary to establish the effective date of an 
increased rating.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant letters in 
September 2003 and February 2004 in which it advised the 
veteran of the need to submit evidence showing that his 
service-connected left shoulder disability had worsened.  
Since the Board concludes below that the preponderance of the 
evidence is against a rating in excess of the current 20 
percent for the veteran's impingement syndrome and joint 
synovitis of the left shoulder, any questions as to the 
appropriate effective date to be assigned are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained and 
the veteran has been afforded VA examinations for the purpose 
of evaluating the severity of his impingement syndrome and 
joint synovitis of the left shoulder.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

The present appeal involves the veteran's claim that his 
service-connected impingement syndrome and joint synovitis of 
the left shoulder has increased in severity and warrants a 
disability rating in excess of 20 percent.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service-connected impingement syndrome and 
joint synovitis of the left shoulder has been rated by the RO 
under the provisions of Diagnostic Code (DC) 5203 for 
impairment of clavicle or scapula.  The Board will also 
consider DCs 5003-5010, 5200, 5201, and 5202 for arthritis, 
ankylosis of the scapulohumeral articulation, limitation of 
motion of the arm, and impairment of the humerus.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003. When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Moreover, under DC 5200 (minor arm), a 20 percent evaluation 
is warranted for favorable ankylosis of the scapulohumeral 
articulation with abduction to 60 degrees.  A 30 percent 
evaluation is warranted with intermediate ankylosis between 
favorable and unfavorable.  A 40 percent evaluation would be 
warranted with unfavorable ankylosis and abduction limited to 
25 degrees from the side.

Under DC 5201 (minor arm), a 20 percent evaluation is 
warranted with limitation of motion at shoulder level, or 
midway between the side and shoulder level.  A 30 percent 
evaluation is in order with limitation of the arm to 25 
degrees from the side under this code.

Under DC 5202, a 20 percent evaluation is warranted for 
malunion of the humerus of the minor arm with moderate or 
marked deformity, or recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level or with frequent episodes 
and guarding of all arm movements.  A 40 percent evaluation 
would be in order for fibrous union of the humerus of the 
minor arm, and a 50 percent is warranted with nonunion (false 
flail joint) of the humerus of the minor arm.  Loss of the 
head of the minor arm humerus (flail shoulder) will be 
assigned a 70 percent rating under DC 5202.

A 20 percent evaluation is warranted under DC 5203 (minor 
arm), the highest available under this code, for dislocation 
of the clavicle or scapula or nonunion of the clavicle or 
scapula with loose movement.

The Board notes that the current 20 percent rating 
contemplates favorable ankylosis of the scapulohumeral 
articulation (DC 5200), limitation of motion at the shoulder 
level (DC 5201), malunion of the humerus with moderate or 
marked deformity, or recurrent dislocations of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level or with frequent episodes 
and guarding of all movement (DC 5202), and dislocation of 
the clavicle or scapula or nonunion of the clavicle or 
scapula with loose movement (DC 5203).  Separate ratings for 
these pathologies are prohibited: 'the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity.'  38 C.F.R. § 4.14 (2002); Esteban 
v. Brown, 6 Vet.App. 259 (1994); Brady v. Brown, 4 Vet.App. 
203, 206 (1993).

The record reflects that the veteran's right arm is his 
dominant arm and his left arm is his minor arm.  The record 
also reflects that the veteran's left shoulder has a history 
of traumatic injury and surgery.  The veteran contends, in 
essence, that his left shoulder disability is worse than it 
is currently evaluated to be, and medical records show a 
consistent series of subjective complaints of increased left 
shoulder pain.  The veteran maintains that he experiences 
constant pain in the shoulder and associated numbness, that 
he has received injections to treat the shoulder without 
improvement, and that his disability has caused significant 
interference with his ability to sleep.  After a review of 
the evidence, including most relevantly the reports of 
September 2005 and October 2003 VA examinations, the Board 
finds no entitlement to a higher than 20 percent disability 
rating for his left (minor) shoulder disability.

The Board notes that the September 2005 VA examination report 
quantifies specific ranges of motion and then identifies how 
much motion is functionally lost due to pain.  The report 
might be considered ambiguous as to whether the reported 
range of motion figures already reflect the reported amounts 
of motion lost due to pain or not.  However, it appears from 
the October 2005 supplemental statement of the case that the 
RO has considered the September 2005 VA examination findings 
in the light most favorable to the veteran; it appears that 
the RO took the reported ranges of motion and further 
subtracted the reported amounts of motion lost due to pain, 
thus accepting figures that show the most limited ranges of 
motion possible from this report.  For the purposes of this 
decision, the Board will also consider these figures that are 
most favorable to the veteran's claim.

At the time of the veteran's September 2005 VA examination, 
he was able to lift his arm at least from 0 to 120 degrees in 
forward flexion without pain, and at least to 150 degrees 
with pain.  The veteran was also able to lift his arm in 
shoulder abduction at least from 0 to 120 degrees without 
pain and at least to 150 degrees with pain.  The veteran was 
also able to perform external rotation of his shoulder at 
least from 0 to 30 degrees without pain and at least to 60 
degrees with pain.  The veteran showed internal rotation at 
least from 0 to 50 degrees without pain and at least to 70 
degrees with pain.  The examiner diagnosed the veteran with 
impingement syndrome of the left shoulder, status post left 
acromioplasty with chronic left shoulder pains and decreased 
range of motion.

A report from the veteran's October 2003 VA examination shows 
that the veteran was able to lift his arm from 0 to 80 
degrees in abduction at that time.  The veteran was also able 
to perform external rotation of his shoulder to the neutral 
position, at which point he experienced some pain.  The 
veteran showed internal rotation from 0 to 40 degrees.  The 
examiner observed that the veteran suffered from an 
impingement syndrome in his left shoulder with some 
tenderness and weakness in the left shoulder and elbow.

The Board finds that a higher rating is not available under 
DC 5200 (ankylosis of the scapulohumeral articulation) 
because there is no evidence that the veteran has ankylosis 
of the scapulohumeral articulation.  Ankylosis is defined as 
stiffening or fixation of a joint.  As was most recently 
demonstrated during the veteran's September 2005 VA 
examination, the veteran's left shoulder does not show 
ankylosis.  As there is no indication of ankylosis of the 
scapulohumeral articulation, there is no basis for a higher 
rating under DC 5200.

Next, a higher rating under DC 5201 requires limitation of 
motion of the arm to 25 degrees from the side.  In this case, 
as noted above, the September 2005 VA examination showed that 
veteran's left shoulder was not limited to 25 degrees of 
motion from the side.  No medical evidence during the appeal 
period otherwise indicates such limitation, including the 
October 2003 VA examination's finding that the shoulder was 
limited to 80 degrees of motion in abduction.  Therefore, 
there is no basis for a higher rating under DC 5201.  The 
Board further notes that the September 2005 range of motion 
testing directly accounted for functional loss due to 
weakness or fatigability.  The examination report noted 
specific additional functional loss of motion due to pain for 
each of the relevant motion tests.  The Board has accepted 
these values as the veteran's functionally limited range of 
motion with ambiguity resolved in favor of the veteran's 
claim; even considering these results, the limitation 
nevertheless does not meet the criteria for an increased 
evaluation under DC 5201 for limitation of motion of the arm.  
The Board finds that the veteran's service-connected left 
shoulder disability does not warrant increased ratings upon 
application of 38 C.F.R. §§ 4.40 and 4.45 and the holdings in 
DeLuca.

Further, a higher rating may be available under DC 5202 for 
fibrous union 
of the humerus, nonunion of the humerus (false flail joint), 
and loss of the head of the humerus (flail shoulder).  
However, the evidence fails to support a higher rating under 
DC 5202.  The Board places significant probative weight upon 
a May 2003 MRI report and a September 2005 radiology report.  
The September 2005 radiology report notes the absence of the 
lateral tip of the clavicle consistent with the veteran's 
history of injury and surgery, but the glenohumeral joint is 
found to be intact and the shoulder is found to be without 
any other abnormalities.  Essentially consistent findings are 
reported in the May 2003 MRI report which notes a 
degenerative cyst in greater tuberosity of the humerus, but 
provides no indication of any fibrous union of the humerus, 
nonunion of the humerus, or loss of the head of the humerus.  
This evidence suggests to the Board that there is, in fact, 
no evidence of a humeral defect warranting a higher 
disability rating.  In sum, the Board finds no evidence 
consistent with the criteria for a higher rating under DC 
5202 for an impairment of the humerus.

Next, a 20 percent evaluation is warranted under DC 5203 
(minor arm), the highest available under this code, for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement.  An evaluation in 
excess of 20 percent may not be afforded under this DC to the 
veteran's service-connected impingement syndrome and joint 
synovitis of the left shoulder, regardless of severity, 
because the maximum allowable rating under DC 5203 is 20 
percent for the major and the minor arm.  38 C.F.R. § 4.71a, 
DC 5203 (2005).

The Board has also considered whether the veteran is entitled 
to a separate compensable evaluation for arthritis under DC 
5003-5010.  However, the most recent X-ray showed that the 
left shoulder joint had 'no other abnormality' beyond the 
absence of the lateral tip of the clavicle, indicating no 
evidence of arthritis.

The evidence of record does not indicate that the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Specifically, the service-connected left shoulder disability 
has not required frequent periods of hospitalization.

While the claims files reflects that the veteran struggles 
with left shoulder pain and limitation during work, the most 
recent VA examination report indicates that he has been 
generally able to manage his symptoms and, when needed, his 
current employer has found accommodating alternative tasks 
for the veteran to perform.  The Board finds this evidence 
demonstrates that the veteran is able to compensate for the 
disabilities caused by his left shoulder in his current 
occupation.  The assigned scheduler ratings are intended to 
represent the average impairment in earning capacity 
resulting from service-connected disability.  38 C.F.R. 
§ 4.1.  The Board recognizes the impairment of working 
capacity resulting from the veteran's service-connected left 
shoulder disability, but finds that such impairment is 
adequately reflected by the currently assigned ratings.  The 
Board finds that this symptomatology does not rise to a level 
which equates to marked interference with the veteran's 
employment so as to render impracticable the application of 
regular schedular standards.  38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

In conclusion, the Board does not doubt that the veteran 
continues to suffer impairment associated with his service-
connected left shoulder disability.  The main complaint 
appears to be of pain which does accompany some limitation of 
motion.  However, even considering additional functional loss 
due to pain (as well as due to any weakness, incoordination, 
and/or fatigue), the disability simply does not meet the 
regulatory criteria for a rating in excess of the current 20 
percent.

The veteran is already in receipt of the highest schedular 
rating available under DC 5203, the objective medical 
findings do not warrant a disability rating in excess of 20 
percent under DC 5200 or DC 5202, the objective evidence most 
favorable to the veteran does not show a severe enough 
limitation in the veteran's range of motion to warrant a 
higher rating under DC 5201, and there is no objective 
evidence of arthritis sufficient to warrant a higher rating 
under DC 5003-5010.  There is also no evidence of a marked 
interference with the veteran's employment that may warrant 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Therefore, the preponderance of the evidence is against the 
claim for evaluation in excess of 20 percent for impingement 
syndrome and joint synovitis of the left shoulder.  Should 
the disability increase in severity in the future, the 
veteran may always file a new claim for an increased rating.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


